Citation Nr: 0420379	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-03 149	)	DATE
	)

	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for residuals of a right 
ring finger injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to May 1998.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2003, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  

FINDING OF FACT

The veteran's residuals of a right ring finger injury include 
ankylosis and a tender and painful scar.  


CONCLUSION OF LAW

A 10 percent rating is warranted for residuals of a right 
ring finger injury.  38 U.S.C.A. §§ 1155, 5103a, 5103A, 5107 
(West  2002), 38 C.F.R. §§  3.102, 4.3, 4.7, 4.40, 4.45, 
4.71a, 4.118, Diagnostic Codes (Codes) 5227, 7804 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

There was a significant change in VA law prior to this 
appeal. On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  The U.S. Court of Appeals for Veterans 
Claims (Court) has issued guidelines regarding notice 
requirements under the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that there has been 
substantial compliance with the mandates of the VCAA and 
implementing regulations pertaining both to notice and the 
"duty to assist".  Regardless, as the decision below is 
favorable to (and does not prejudice) the veteran, the Board 
finds that any lengthy discussion of the impact of the VCAA 
on this claim would be pointless.  

II.	Factual Background

Service Medical Records (SMR's) reveal that the veteran 
injured his right ring finger playing basketball in January 
1981.  In January 1997, he underwent surgical fusion of the 
interphalangeal joint to repair the injured joint.  In June 
1997, he had another surgery on the right ring finger to 
remove the wires that were previously inserted, because the 
hardware was prominently painful.  On his retirement 
examination, he reported a history of swollen or painful 
joints and a fused finger.  The examiner noted a fused right 
finger with minor limitations.  Clinical evaluation revealed 
a one-centimeter scar at the right ring distal 
interphalangeal joint. 

In April 2002, the RO granted service-connection for right 
ring finger fused interphalangeal joint, and rated it as 
noncompensable.  

On January 2002 VA examination the veteran was found to have 
residuals of an injury to the right ring finger with 
attempted correction, with a lack of movement and continued 
ankylosing of the distal interphalangeal joint.  The examiner 
noted a scar on the dorsum of the finger measuring 
approximately three-fourth of an inch where the surgery was 
done, which made it difficult for the veteran to close his 
fist.  The ring finger lacked one inch of touching the mid 
palmar crease and gave him problems with typing.  The 
physical examination showed that the veteran was right 
handed.  The veteran had loss of function of the distal 
interphalangeal joint of the ring finger, which became 
ankylosed at 22 degrees palmar flexion.  

At a December 2003 Travel Board hearing, the veteran attested 
that the scar on his right ring finger was painful, tender, 
limited his ability to grasp objects, and was sensitive to 
weather.  


                                              III.  Criteria 
and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7.

The veteran's residuals of a right ring finger injury are 
currently rated as noncompensable under 38 C.F.R. § 4.71a, 
Code 5227 (for ankylosis of the ring and little fingers).  
Code 5227 provides a single (0 percent) rating for favorable 
or unfavorable ankylosis of the ring finger.   (While a new 
regulation was promulgated (effective August 26, 2002) 
concerning limitation of motion of individual digits, the 
criteria for rating ankylosis of the ring finger remained 
unchanged.)  

Under the Court's guidelines in Fenderson v. West, 12 
Vet.App. 119 (1999), where, as here, the rating involves the 
initial rating assigned with the grant of service connection, 
the entire period is to be considered on appeal, and separate 
ratings may be assigned for separate periods of time, based 
on facts found.  Here, the disability has remained 
essentially unchanged throughout the appeal period, and 
"staged ratings" are not warranted.  

As Code 5227 provides a noncompensable rating for favorable 
or unfavorable ankylosis of the ring finger, the Board must 
look to other potentially applicable Codes to determine 
whether a compensable rating may be warranted under alternate 
rating criteria.  In that regard, it is noteworthy that 
examiners have noted (and it is not in dispute) that the 
right ring finger injury residuals do cause some impairment 
of function (inability to fully close the fist, impaired 
grasp).  

The postoperative residuals of the right ring finger injury 
are also manifested by a scar.   The Rating Schedule provides 
a 10 percent rating for a superficial scar that is tender and 
painful.  See Code 7804.  The note following the code 
specifies that the 10 percent rating may be assigned for the 
tip of a finger even where amputation at the level would be 
noncompensable.  Here, the veteran has testified, credibly, 
that his scar is tender and painful.  That testimony is 
certainly consistent with clinical findings showing 
associated functional impairment.  Accordingly, the Board 
finds that a 10 percent rating is warranted residuals of a 
right ring finger injury based on the tender and painful 
scar.  A rating in excess of 10 percent is not warranted, as 
that would require involvement of other or multiple fingers.  
See 38 C.F.R. § 4.71a.


ORDER

A 10 percent rating is granted for residuals of a right ring 
finger injury, subject to the regulations governing payment 
of monetary awards.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



